UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6573


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY MICHAEL COPELAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00082-MR-2)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Michael Copeland, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Michael Copeland appeals the district court’s order

denying his fourth motion for transcripts at Government expense.

We   have   reviewed    the     record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States     v.     Copeland,      No.    1:08-cr-00082-MR-2

(W.D.N.C. Mar. 17, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court      and    argument      would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2